Citation Nr: 0607398	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-10 929	)	DATE
	)
	)
Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 
 
2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
eye disability, to include embedded lashes, due to VA 
treatment in 1980 and 1981. 
 
3.  Entitlement to an increased rating for a panic disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
February 1953.

These matters come before the Board of Veterans' Appeals 
(Board) from a September 1991 rating decision of the VA 
Regional Office (RO) in Chicago, Illinois that denied service 
connection for PTSD, and a July 2002 rating decision that 
denied compensation under 38 U.S.C.A. § 1151 for eye 
disability, to include embedded lashes, and an evaluation in 
excess of 30 percent for the service-connected panic 
disorder.  

The veteran was afforded a personal hearing at the RO in 
October 1992.  The transcript is of record.

The PTSD issue was remanded by decisions of the Board dated 
in January 1995 and July 1996.  (Following the Board's 1996 
remand, the RO granted service connection for a panic 
disorder and treated the allowance, which was promulgated in 
March 1999, as a total grant of the benefits then sought on 
appeal.  However, the Board notes that a claim of service 
connection for PTSD was developed separately from other 
psychiatric disability and consequently remains on appeal.)


REMAND

Review of the record discloses that although the veteran was 
provided notice of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) by way of 
several letters in the claims folder, none specifically 
addresses what is required to substantiate the claim of 
service connection for PTSD.  The VCAA and its implementing 
regulations require that VA provide specific notice to 
claimants regarding information needed to complete an 
application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran must therefore be given the required 
notice with respect to this issue on appeal.  Accordingly, 
the case must be remanded in order to comply with the 
statutory requirements of the VCAA.

The record reflects that following the issuance of the last 
supplemental statements of the case in May and June 2003, the 
Board requested and obtained an opinion from an independent 
medical expert (IME) pertaining to the issue of compensation 
for an eye disability.  The September 2005 IME medical report 
was sent to the Board.  See 38 C.F.R. § 19.37(b) (2005).  In 
correspondence dated in September 2005, the veteran was 
provided an opportunity to submit argument or additional 
evidence after the development was completed.  He was given 
the option of having his case returned to the RO for 
adjudication in light of the newly received IME opinion.  In 
a response received in October 2005, the veteran requested 
that his case be remanded to the RO for review of the new 
evidence.  Additionally, the appellant's representative 
forward printed medical authority to the Board pertaining to 
the issue of service connection for PTSD that was received in 
October 2004. 

The Board cannot consider the new evidence unless the veteran 
waives his right to initial review by the agency of original 
jurisdiction. 38 C.F.R. §§ 19.38(b) (3), 20.1304(c)) (2005).  
As indicated previously, the veteran did not waive 
consideration by the agency of original jurisdiction in 
correspondence received in October 2005.  Therefore, the 
Board must remand for further adjudicatory action (See 38 
C.F.R. § 20.1304 (2005); see generally VAOPGCPREC 1-2003) 
followed by a supplemental statement of the case.

With regard to the claim for an increased rating, the veteran 
asserts that the symptoms associated with service-connected 
psychiatric disability are more severely disabling than 
reflected by the currently assigned disability evaluation and 
therefore warrant a higher rating.  The record reflects that 
he most recently underwent a VA examination for compensation 
purposes in April 2002.  It is generally contended that the 
service-connected psychiatric disorder has increased in 
severity.  As such, the veteran is entitled to a new VA 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, a VA psychiatric examination should be 
scheduled.  The fulfillment of the VA's statutory duty to 
assist the veteran includes providing additional VA 
examination by a specialist when warranted, and conducting a 
thorough and contemporaneous medical examination, including a 
medical opinion, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Additionally, the record reflects that the appellant receives 
continuing VA treatment for psychiatric disability.  The most 
recent records that have been made available date only 
through May 2001.  Implicit in the record is the notion that 
relevant evidence in support of the veteran's claim may exist 
or could be obtained from a VA facility.  See Epps v. Brown, 
9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Therefore, any VA psychiatric records prepared since 
May 2001 should be retrieved and associated with the claims 
folder.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any other 
legal precedent are fully complied with 
and satisfied.  The veteran should 
specifically be told what is required to 
substantiate his claim for PTSD.  The RO 
must specifically notify the appellant 
of the information and evidence needed 
to substantiate his claim, and of what 
part of such evidence he should obtain 
and what part the RO will attempt to 
obtain on his behalf.  He should also be 
told to provide any evidence in his 
possession that is pertinent to any 
claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).  

2.  All VA outpatient/inpatient records 
prepared since May 2001 should be 
requested and associated with the 
claims folder.  The veteran should be 
asked to identify all locations where 
psychiatric treatment or evaluation was 
received in order to facilitate this 
action.

3.  The appellant should be scheduled 
for a VA psychiatric evaluation to 
determine the current severity of 
service-connected panic disorder.  A 
comprehensive clinical history should 
be obtained.  All necessary tests and 
studies, including appropriate 
psychological studies (if deemed 
necessary by the examiner) should be 
performed.  The examiner should provide 
accurate and fully descriptive 
assessments of disability and address 
the presence or absence of the specific 
criteria set forth in 38 C.F.R. § 4.130 
(2005) (General Rating Formula for 
Mental Disorders).  (The RO should 
provide the examiner with the 
appropriate rating criteria in its 
instructions.)  The examiner should 
also conduct a full multi-axial 
evaluation, to include the assignment 
of a numerical score on the Global 
Assessment of Functioning (GAF) scale.  
It is imperative that the examiner 
include an explanation of the 
significance of the assigned numerical 
score relative to the appellant's 
ability to work.  Social impairment as 
it affects industrial adaptability 
should also be discussed.  The report 
of examination must include the 
complete rationale for all opinions 
expressed.

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all the 
requested development has been 
completed in full.  If the examination 
report does not include fully detailed 
descriptions of symptoms pertinent to 
the rating criteria, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2005).

5.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.  The 
supplemental statement of the case 
should address all evidence received 
since the last supplemental statement 
of the case, including the IME opinion.  
Thereafter, the claims folder should be 
returned to the Board for further 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

